Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Agent Jason Liu on 11/20/2021.
             The application has been amended as follows: 
            Claims 12 and 18 are cancelled.

3.         (Currently Amended).
           Claim 1,  A foldable electronic device comprising: a hinge structure having a folding axis;  5a foldable housing including a folding section where the electronic device is folded about the folding axis, a first housing structure, and a second housing structure, wherein: the first housing structure is connected to the hinge structure, includes a first surface facing a first direction, a second surface facing a second direction opposite to the first direction, 10and a first printed circuit board having a first plurality of electronic components mounted thereon, the second housing structure is connected to the hinge structure, includes a third surface facing a third direction, a wherein the first flexible printed circuit board further comprises a layer having a first connector formed at an end and a second connector corresponding to the first connector and formed at another end, and the first connector and the second connector are parallel pin connectors each having at 20least two lines of pins.
           Claim 16, An electronic device comprising: a housing;  10a first printed circuit board disposed in the housing; a second printed circuit board disposed in the housing and spaced apart from the first printed circuit board; a first flexible printed circuit board  wherein first signal lines are disposed on the first flexible printed circuit board and second signal lines different in signal characteristic from 25the first signal lines are disposed on the second flexible printed circuit board. 

Allowable Subject Matter
4.        Claims 1-11, 13-15-17 and 19-20 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A foldable electronic device comprising: a hinge structure having a folding axis;  5a foldable housing including a folding section where the electronic device is folded about the folding axis, a first housing structure, and a second housing structure, wherein: the first housing structure is connected to the hinge structure, includes a first surface facing a first direction, a second surface facing a second direction opposite to the first direction, 10and a first printed circuit board having a first plurality of electronic components mounted thereon, the second housing structure is connected to the hinge structure, includes a third surface facing a third direction, a fourth surface facing a fourth direction opposite to 
            Claims 2-11, 13-15, 17 and 19-20are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 16.

 	The primary reason for allowance is the length of wirings are minimized and the communication loss is minimized. The noise between the power wiring and the mobile industry processor interface is minimized. These combinations have been found to be non-obvious over the prior art, hence claim 1-20 are allowed.


Relevant Art    
6.       A) Lee (US 2014/0049895 A1) teaches “A display module and an electronic device are provided. The display module includes a housing, a pivot rod, and a flexible circuit board. The housing has a connection portion, wherein the connection portion has a connecting hole. The pivot rod is partially disposed in the connecting hole. The flexible circuit board includes a first transmission section, a second transmission section, and a connecting section that connects the previous two sections. The connecting section is disposed in a traverse direction with respect to the extending directions of the first transmission section and the second transmission section and wraps around the pivot rod with the traverse direction as an axial direction, wherein the connecting section is at least partially disposed in the connecting hole such that the first transmission section is in the housing and the second transmission section is outside of the housing”.


            B) Moon et al. Lee (2018/0077810 A1) teaches A portable electronic device is provided. The portable electronic device includes a first housing including a first surface and a second surface a second housing including a third surface and a fourth surface, and a hinge. The hinge includes a hinge shaft, a sliding device including a portion configured to slide to an inside or an outside of the second housing to be introduced, or slide from the inside or the outside of the second housing in a specific direction to be extracted in correspondence to a hinge operation of the second housing, and a multi-bar disposed between the first surface and the fourth surface and including multi-bar units to be spread or bent in correspondence to a hinge operation of the second housing. 


Conclusion
7          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2847